COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Cause No 01-13-00958-CR; Ex parte Zantos-Cubeas

            Appeal from Order Denying Habeas Corpus Relief in Cause No. 24,581 in the County
            Court of Grimes County, Texas.

         On October 18, 2013, relator Cresencio Zantos-Cuebas filed a written notice of appeal of
the trial court’s denial of his application for a writ of habeas corpus. Pursuant to Rule 31.1 of the
Texas Rules of Appellate Procedure, the court sets the following dates for the filing of briefs. If
relator wishes to file a brief in addition to the legal arguments presented to the trial court, he must
do so no later than November 15, 2013. The court requests a response from the State, to be filed no
later than November 22, 2013. The court also requests that the parties provide any available
information about the status and progress of the deportation proceedings pending against relator.

       It is so ORDERED.


Judge=s signature: /s/ Michael Massengale
                    Acting individually


Date: November 8, 2013